UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): March 8, 2017 SPEEDWAY MOTORSPORTS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State of Other Jurisdiction of Incorporation) 1-13582 51-0363307 (Commission File Number) (IRS Employer Identification No.) 5555 Concord Parkway South, Concord, NC 28027 (Address of Principal Executive Offices) (Zip Code) (704)455-3239 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General InstructionA.2. below): ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events Today Speedway Motorsports, Inc. issued a press release announcing that a second Monster Energy NASCAR Cup race will be held at the Las Vegas Motor Speedway beginning in 2018. Also, beginning in 2018 a second NASCAR Xfinity Series race and a second NASCAR Camping World Truck Series race will be held at the Las Vegas Motor Speedway. A copy of the press release is being furnished as an exhibit to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits (d) Exhibits Exhibit Number Description 99.1 Press Release dated March 8, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SPEEDWAY MOTORSPORTS, INC. March 8, 2017 /s/William R. Brooks William R. Brooks Vice Chairman, Chief Financial Officer and Treasurer
